Exhibit 10.2

MILLIPORE CORPORATION 2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Award Agreement”) is between
Millipore Corporation, a corporation organized under the laws of the
Commonwealth of Massachusetts (the “Corporation”) and [NAME] (the “Employee”).
Initially capitalized terms not defined herein shall have the meaning given to
such terms in the Millipore Corporation 2008 Stock Incentive Plan, as may be
amended from time to time (the “Plan”).

The Corporation has awarded the Employee, effective on [DATE], 2008, [#]
Restricted Stock Units under the terms of the Plan, subject to the terms set
forth below.

The Corporation and the Employee agree that the following terms and conditions
shall govern this Award:

 

1. Application of Plan Terms; Nature of Award: This Award shall be subject to
all the terms of the Plan, and the Employee agrees to be bound by such terms and
by the terms of this Award Agreement. Each Restricted Stock Unit covered by this
Award, subject to adjustment as provided in Sections 11 and 15 of the Plan and
Section 8 of this Award Agreement, represents the conditional right of the
Employee to receive one Share of Stock or an amount in cash equal to the Fair
Market Value of one Share of Stock, in accordance with Section 4 below.

 

2. Definitions: For purposes of this Award Agreement, the following terms shall
have the meanings set forth below:

“409A Change of Control” shall mean a Change of Control that qualifies as an
event described in Section 409A(a)(2)(A)(v) of the Code.

“Change of Control Severance Agreement” shall mean any agreement between the
Corporation, on the one hand, and the Employee, on the other hand, that is in
effect on the date hereof which provides that equity-based awards (such as the
Restricted Stock Units) will not vest automatically upon a change of control of
the Corporation and instead will become vested if the Employee’s employment with
the Corporation (or its successor) is terminated under certain circumstances
following such change of control.

“Deferred RSUs” shall mean any Restricted Stock Units the Scheduled Vesting Date
of which is either (A) after or (B) less than 30 days before March 15 of the
year following the year in which the Employee becomes eligible for Retirement.

“Non-Deferred RSUs” shall mean any Restricted Stock Units the Scheduled Vesting
Date of which is at least 30 days before March 15 of the year following the year
in which the Employee becomes eligible for Retirement.



--------------------------------------------------------------------------------

“Scheduled Vesting Date” shall mean, with respect to a Restricted Stock Unit,
the date on which such Restricted Stock Unit is scheduled to vest pursuant to
Section 3 of this Award Agreement.

 

3. Scheduled Vesting Dates: The Restricted Stock Units shall be scheduled to
vest, except as hereinafter provided, as follows:

 

[Scheduled Vesting Date 1]: 25%    OR    [Scheduled Vesting Date 1]: 100%
[Scheduled Vesting Date 2]: 25%       [Scheduled Vesting Date 3]: 25%      
[Scheduled Vesting Date 4]: 25%      

 

4. Settlement of Restricted Stock Units: The Corporation shall deliver or cause
to be delivered to the Employee, or his or her legal guardian or legal
representative, a certificate for the Stock represented by the Restricted Stock
Unit (or other evidence of the delivery of such Stock) or an amount in cash
equal to the Fair Market Value of such Stock, as follows:

 

  (a) Non-Deferred RSUs: The following provisions shall apply only to those
Restricted Stock Units that are Non-Deferred RSUs:

 

  (i) The Corporation shall deliver Shares or other consideration in settlement
of Non-Deferred RSUs to the Employee (or to such Employee’s legal guardian or
legal representative) not later than the 30th day following the Scheduled
Vesting Date of such Non-Deferred RSUs, provided that the Employee has remained
employed by the Corporation or any of its subsidiaries until the Scheduled
Vesting Date, except as set forth in this Award Agreement.

 

  (ii) Unless the Employee is party to a Change of Control Severance Agreement,
if a Change of Control (without regard to whether such Change of Control
constitutes a 409A Change of Control) occurs prior to the Scheduled Vesting Date
or the vesting requirements with respect to such Non-Deferred RSUs are otherwise
satisfied prior to the Scheduled Vesting Date, the Corporation shall deliver
Shares or other consideration in settlement of such Non-Deferred RSUs to the
Employee (or to such Employee’s legal guardian or legal representative) not
later than the 30th day following the date that the applicable vesting
requirements are satisfied. Solely for purposes of this paragraph, the
applicable vesting requirements shall be deemed to have been satisfied when the
Non-Deferred RSUs are no longer subject to a “substantial risk of forfeiture”
(within the meaning of Section 409A of the Code).

 

  (b) Deferred RSUs: The following provisions shall apply only to those
Restricted Stock Units that are Deferred RSUs:

 

  (i)

If, as of the Scheduled Vesting Date, (A) the Employee has not experienced a
“separation from service” (within the meaning of Section 409A of the Code) and
(B) unless the Employee is party to a Change of Control Severance Agreement, no
409A Change of Control has occurred, then, provided that the Employee has
remained employed by the Corporation or any of its subsidiaries until the
Scheduled Vesting Date, except as set forth in this Award

 

2



--------------------------------------------------------------------------------

 

Agreement, the Corporation shall deliver Shares or other consideration in
settlement of such Deferred RSUs to such Employee (or to such Employee’s legal
guardian or legal representative) not later than the earlier of (x) the 30th day
following the Scheduled Vesting Date and (y) the last day of the year in which
the Scheduled Vesting Date occurs.

 

  (ii) If the Employee experiences a “separation from service” (within the
meaning of Section 409A of the Code) prior to the Scheduled Vesting Date as a
result of Retirement, then the Corporation shall deliver Shares or other
consideration in settlement of such Deferred RSUs to such Employee (or to such
Employee’s legal guardian or legal representative) not later than the 30th day
following the date of such separation from service; provided, however, that if,
at the time of such separation from service, such Employee shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Corporation from time to time), then
the Corporation shall not deliver such Shares or such other consideration until
the earliest of (A) the first business day after the six-month anniversary of
such separation from service, (B) the Scheduled Vesting Date, (C) unless the
Employee is party to a Change of Control Severance Agreement, the occurrence of
a 409A Change of Control, and (D) the date of the Employee’s death.

 

  (iii) If the employment of the Employee with the Corporation is terminated by
reason of death or disability (within the meaning of Section 409A of the Code)
prior to the Scheduled Vesting Date but after such Employee becomes eligible for
Retirement, the Corporation shall deliver Shares or other consideration in
settlement of such Deferred RSUs to such Employee (or to such Employee’s legal
guardian or legal representative) not later than the 30th day following the
Scheduled Vesting Date.

 

  (iv) Unless the Employee is party to a Change of Control Severance Agreement,
if a Change of Control that constitutes a 409A Change of Control occurs prior to
the Scheduled Vesting Date, the Corporation shall deliver Shares or other
consideration in settlement of the Deferred RSUs to the Employee (or to such
Employee’s legal guardian or legal representative) not later than the 30th day
following the date of such 409A Change of Control.

 

  (v) Unless the Employee is party to a Change of Control Severance Agreement,
if a Change of Control that does not constitute a 409A Change of Control occurs
prior to the Scheduled Vesting Date, the Employee’s rights with respect to the
Deferred RSUs shall become vested upon such Change of Control, but no Shares or
other consideration shall be delivered in settlement of such Deferred RSUs until
the earliest permissible payment event under Section 409A of the Code that
occurs with respect to such Deferred RSUs following such Change of Control.

 

3



--------------------------------------------------------------------------------

5. Change of Control Severance Agreement: If the Employee is party to a Change
of Control Severance Agreement, treatment of Restricted Stock Units upon and
following a change of control of the Corporation shall be governed by such
Change of Control Severance Agreement.

 

6. Termination of Employment and Forfeiture of Shares: If the employment of the
Employee with the Corporation shall terminate for any reason prior to the
Scheduled Vesting Date, except as explicitly provided in Section 4 or as set
forth in any Change of Control Severance Agreement, all outstanding Restricted
Stock Units shall be forfeited.

 

7. Restricted Stock Units Not Transferable: Employee’s rights with respect to
the Restricted Stock Units evidenced by this Award Agreement may not be sold,
assigned, transferred, exchanged, pledged, hypothecated or otherwise encumbered,
and any attempt to do so shall be null and void.

 

8. Miscellaneous:

 

  (a) The Employee shall have no rights of a shareholder with respect to any
Stock subject to the Restricted Stock Units until such time, if any, as such
Stock is actually delivered.

 

  (b) If, at the time of delivery of Shares or other consideration in settlement
of the Restricted Stock Units, the Employee shall not be a Section 16 Officer
(within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended) of the Corporation, then such delivery shall be subject to the
Corporation’s right to withhold from such delivery, or from other consideration
due to the Employee, in whole or in part, any liability for withholding taxes
with respect to such Restricted Stock Units, or to require the Employee to make
other arrangements satisfactory to the Corporation for the satisfaction of such
liability. If, at the time of delivery of Shares or other consideration in
settlement of the Restricted Stock Units, the Employee shall be a Section 16
Officer (within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended) of the Corporation, then, in such Employee’s discretion, such
Employee may satisfy, in whole or in part, any liability for withholding taxes
with respect to such Restricted Stock Units by having the Corporation withhold
from the Shares such Employee would be entitled to receive pursuant to such
Restricted Stock Units a number of Shares having a Fair Market Value equal to
such liability.

 

  (c) In the circumstances described in Section 11 of the Plan, the Corporation
shall make such adjustments to outstanding Restricted Stock Units as it shall
deem appropriate in accordance with Section 11 of the Plan.

 

  (d) The Employee agrees that any sale or transfer of Stock subsequent to the
delivery of such Stock hereunder shall be in conformity with all applicable
laws, rules and regulations.

 

4



--------------------------------------------------------------------------------

  (e) In the circumstances described in Section 15 of the Plan, the Corporation
shall make such adjustments to outstanding Restricted Stock Units as it shall
deem appropriate in accordance with Section 15 of the Plan.

 

  (f) This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of the Commonwealth of Massachusetts.

 

8. Section 409 of the Code:

 

  (a) It is intended that the provisions of this Award Agreement comply with
Section 409A of the Code, and all provisions of this Award Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code.

 

  (b) Neither the Employee nor any of the Employee’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Award Agreement to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to the Employee or for the Employee’s benefit under this Award Agreement
may not be reduced by, or offset against, any amount owing by the Employee to
the Corporation or any of its affiliates.

 

  (c) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A
of the Code, the Corporation reserves the right to make amendments to this Award
Agreement as the Corporation deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case,
the Employee shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on the Employee or for the Employee’s
account in connection with this Award Agreement (including any taxes and
penalties under Section 409A of the Code), and neither the Corporation nor any
of its affiliates shall have any obligation to indemnify or otherwise hold the
Employee harmless from any or all of such taxes or penalties.

 

MILLIPORE CORPORATION

By

 

Bruce Bonnevier

Corporate Vice President

Human Resources

 

5